Marston, J.
The evidence in this case tended to .show that the note sued upon was given for liquors; that an agent of the plaintiffs below called at the place of business of defendant and took the order which was sent on to his principals in New York, by them approved and the liquors shipped. The court upon this theory of the case submitted the case to the jury in accordance with the rule laid down in Kling v. Fries, 33 Mich., 275.
*666There was also evidence tending to show that the sale was made in Detroit by sample under an agreement that if the liquors on arrival did not equal the sample the purchaser might return them. Upon this branch the rule laid down in Webber v. Howe, 36 Mich., 155, was by the court given to the jury. Under the charge the jury before finding for the plaintiff must have found that the contract was made in New York. And a note given in Michigan for liquors purchased in New York would not be invalid.
The judgment must be affirmed with costs.
The other Justices concurred.